Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed July 21, 2022.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00434-CR
                                NO. 14-22-00435-CR



                 IN RE ALEX DARNELL JOHNSON, Relator


                        ORIGINAL PROCEEDING
                       WRIT OF HABEAS CORPUS
                            458th District Court
                         Fort Bend County, Texas
          Trial Court Cause No. 22-DCR-099020 & 22-DCR-099021

                         MEMORANDUM OPINION

      On June 16, 2022, relator Alex Darnell Johnson filed a petition for writ of
habeas corpus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator claims that he is being illegally confined and
restrained of his liberty by the Fort Bend County Sheriff.
      This Court does not have original habeas corpus jurisdiction in criminal
cases. In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—Houston [14th Dist.] 2016,
orig. proceeding) (citing Tex. Gov’t Code Ann. § 22.221(d)). Original jurisdiction
to grant a writ of habeas corpus in a criminal case is vested in the Texas Court of
Criminal Appeals, the district courts, the county courts, or a judge in those courts.
Id. (citing Tex. Code Crim. Proc. Ann. art. 11.05). Therefore, this Court is without
jurisdiction to consider relator’s petition requesting habeas corpus relief.

      The relief sought by relator is not within this Court’s jurisdiction. As such,
relator’s petition for writ of habeas corpus is dismissed for want of jurisdiction.



                                        PER CURIAM



Panel consists of Justices Bourliot, Hassan, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2